Citation Nr: 0028305	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  95-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for 
intervertebral disc syndrome with minimal degenerative 
changes and lower extremity neurological abnormality 
(formerly low back pain), currently evaluated as 40 percent 
disabling.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to May 1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied a disability rating in excess 
of 40 percent for the veteran's back disorder.

In a February 1997 decision, the Board, in pertinent part, 
also denied a disability rating in excess of 40 percent for 
the veteran's back disorder.  He appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) which, by means of a Memorandum Decision issued in 
November 1998, vacated that portion of the Board's February 
1997 decision whereby the veteran's claim for an increased 
disability rating for a back disorder had been denied, and 
remanded that issue to the Board for readjudication.  In 
turn, the Board, in June 1999, remanded that issue to the RO 
for further evidentiary development.  The requested actions 
have been completed, and the claim is again before the Board 
for appellate consideration.

In a February 2000 statement, the veteran indicated that he 
sought "100 % unemployability."  This matter is not before 
the Board, and is referred to the RO for action as 
appropriate.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to a higher disability 
rating for his service-connected intervertebral disc syndrome 
with minimal degenerative changes and lower extremity 
neurological abnormality is plausible.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

3.  The veteran's intervertebral disc syndrome with minimal 
degenerative changes and lower extremity neurological 
abnormality is manifested by complaints of low back pain 
radiating down the lower extremities, slight limitation of 
motion accompanied by pain, some lumbosacral tenderness, and 
the absence of either organic pathology or sciatic 
neuropathy, productive of no more than severe impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for 
entitlement to a higher disability rating for his service-
connected disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a disability rating in excess of 40 
percent for intervertebral disc syndrome, with minimal 
degenerative changes and lower extremity neurological 
abnormality, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service connection for a disability characterized as low back 
strain was granted by the RO in April 1985.  The RO noted 
that the veteran's service medical records showed complaints 
of lower back pain and a diagnosis of mild back strain, and 
that the report of a February 1985 VA examination revealed 
complaints of low back pain.  A noncompensable disability 
evaluation was assigned, effective as of December 31, 1984.  
In October 1989, the RO assigned a 10 percent disability 
rating for this disorder, effective as of March 22, 1989, 
based on private medical records indicating complaints of 
radiating pain and evidence of paravertebral muscle spasms in 
the right lower lumbar region.  In a decision dated in 
December 1990, the Board assigned a 20 percent disability 
rating for this disorder, based upon a finding that it was 
manifested by muscle spasm and limitation of motion.  This 
decision was implemented by the RO by means of a December 
1990 rating decision, with an effective date of March 22, 
1989.

In December 1992, the RO increased the disability rating for 
the veteran's service-connected low back strain to 40 
percent, effective as of August 29, 1991, following review of 
private medical records and the report of a VA examination.  
The RO noted that VA examination findings revealed mild right 
lumbar scoliosis that was apparently related to muscle spasm, 
and that private medical records indicated, in part, the 
presence of tenderness at L2-3.  

In November 1994, the RO denied entitlement to a disability 
rating in excess of 40 percent for low back strain.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, but did not timely appeal.  In August 
1995, he again sought an increased disability rating and, in 
February 1996, the RO again denied entitlement to a higher 
disability rating for this disorder, which was now 
characterized as intervertebral disc syndrome with minimal 
degenerative changes and lower extremity neurological 
abnormality (formerly low back pain).  This appeal ensued.

The report of an August 1995 VA spine examination shows that 
the veteran cited pain, along with cramping in his feet and 
discomfort and numbness down the inner side of the thighs to 
the great toes.  On examination, it was noted that he had a 
guarded gait but not a prominent limp as he tried to walk on 
his heels, with a lag to the right great toe.  It was also 
noted that there was flexion in the lumbosacral area of about 
40 degrees, no extension, segmental bending to 25 degrees, 
and rotation to 20 degrees with two-inch chest expansion.  
Reflexes were absent even with augmentation.  Leg lengths and 
circumferences were symmetric.  There seemed to be weakness 
in the extensor hallucis longis on both sides.  There was 
tenderness at about the L5 spinous process without radiation 
or pressure, and no sciatic notch tenderness.  It was noted 
that August 1995 x-rays showed degenerative disc disease with 
mild fourth lumbar root involvement, especially on the right 
side.  

In an addendum to this report, dated in October 1995, the 
examining VA physician noted that the degenerative changes 
observed on x-ray were in part related to service-connected 
strain and trauma.

The report of an October 1995 VA peripheral nerves 
examination indicates complaints by the veteran of low back 
pain that periodically radiated into both buttocks and down 
the posterior portions of the thighs, and at other times down 
the medial portions of the thighs, the medial portion of the 
calves, and sometimes the posterior portion of the calves.  
He indicated that the pain could radiate into one side or the 
other, or into the medial or posterior portions, or in all 
places at the same time.  The report shows that, on 
examination, his gait, station, and Romberg were normal, and 
that straight leg raising tests were only equivocally 
positive at 90 degrees bilaterally.  The lower extremities 
appeared symmetric.  There was no detectable atrophy, 
fasciculation or abnormal movement.  Muscle strength was 5/5 
in all muscles with the exception of the dorsal flexors of 
the big toes, which were between 4/5 and 4.5/5.  On sensory 
examination, there was no absolute loss.  The report notes an 
impression of minimal neurologic abnormalities, with minimal 
weakness and areflexia of the ankles, which was not 
necessarily pathologic.  In addition, there were minimal 
sensory changes and some pain that was suggestive of nerve 
root irritation; the examiner indicated that "[o]ne would 
have to agree" that this is related to his low back problems.  

The report of a private EMG test, conducted in March 1999, 
indicates an impression that there was "some suggestion" of 
chronic denervation in the left lower extremity and back at 
L5, and that nerve conduction times were normal.  The report 
of a private MRI test, also conducted in March 1999, 
indicates an impression that there was small central disc 
protrusion at L5-S1 that did not appear to be causing any 
neural impingement.  A private physician, in an April 1999 
statement, reported that he had examined the veteran in March 
1999, that the veteran felt low back pain that radiated down 
the right more than the left side, and that there was 
numbness.  The physician also indicated that "[h]is 
examination is without much evidence of any difficulty."  
Sciatic neuropathy was noted by history and, according to the 
physician, there was characteristic low back pain down into 
the leg.  Ankle and knee jerks were thought to be normal, and 
there was "not that much" limitation of motion.  There was no 
apparent weakness and no excess fatigability (which the 
physician noted was a subjective complaint), and his 
coordination was good.  It was noted that a recent MRI test 
showed a central herniated disc at L5-S1 that was not 
apparently pushing on any nervous tissue.

The report of an October 1999 VA spine examination shows that 
the veteran complained of intermittent episodes of back pain 
involving the lower back and radiating down the posterior 
aspect of both thighs to his knees.  He also complained of 
intermittent episodes of numbness across his buttocks, and 
averred that sitting up straight, prolonged walking, and 
frequent bending aggravated his lower back.  He indicated 
that he was able to walk for about 15-20 minutes before his 
back began to hurt.  On examination, it was noted that he 
stood erect, with a level pelvis and no scoliosis.  He flexed 
to 40 degrees, extended to 15 degrees, and bent laterally to 
both the right and left to 25 degrees.  Axial compression and 
simulated rotation caused no pain.  He complained of some 
tenderness at the spinal process of L5.  Straight leg raising 
was limited to 90 degrees by hamstring tightness but caused 
no sciatica.  Hip rotation was painless.  On neurologic 
review, it was noted that deep tendon reflexes were absent in 
the knees and ankles bilaterally.  He could heel-and-toe walk 
without difficulty, and squat and rise from a squatting 
position without difficulty.  The examiner indicated that he 
could detect no motor weakness or sensory deficit in either 
lower extremity.  The circumference of the veteran's legs was 
equal, with no evidence of muscle atrophy.  The examiner 
noted that x-rays of the lumbar spine revealed no evidence of 
fracture, dislocation, narrowing of the disc, or osteophyte 
formation.  The examination report indicates an impression of 
no objective evidence of organic pathology to explain the 
veteran's complaints of lower back pain.  

The examination report also indicates comments by the 
examiner that normal range of motion in a man of the 
veteran's age should be flexion to 50 degrees, extension to 
20 degrees, and lateral bending to each side to 25 degrees.  
The examiner noted that "[t]he normal" range of motion in the 
spine is seen only in young adults, and that diminution of 
spinal motion is due to natural aging, not disease.  The 
examiner further noted that the veteran had no measurable 
lumbar spine weakness.  The examiner explained that fatigue 
is a vague and subjective complaint that could not be 
measured, and that coordination is the function of the 
central nervous system and not the lumbar spine.  He noted 
that the veteran had no loss of motion due to weakness, 
fatigue, or incoordination and that, while functional ability 
may be compromised temporarily during acute flare-ups, it was 
not feasible to estimate the additional range of motion lost 
due to pain or use during a flare-up.  He also noted that the 
veteran's symptoms were not those of sciatic neuropathy, and 
that he could find no evidence of muscle spasm.  He further 
noted that he could not elicit deep tendon reflexes in the 
knees or ankles, but explained that this was normal for some 
individuals and not indicative of sciatic neuropathy.  He 
commented that it was impossible to distinguish the 
symptomatology of the veteran's service-connected injury from 
the aging process, and stated that "[i]t is important to 
understand that he pursued numerous jobs including heavy 
construction work after his discharge from the military."

The report of an October 1999 VA neurological examination 
notes complaints by the veteran of low back pain, along with 
radiating numbness into the posterior and interior portions 
of his thigh and calf on the right side down into the leg, 
and an inability to "feel things" as well in that area as in 
other places.  On examination, there was no evidence of 
spasms, or tenderness to palpation.  Straight leg raising 
tests were negative to 90 degrees bilaterally.  On motor 
examination, the lower extremities were symmetrical with 
normal muscle tone and strength, and no atrophy, 
fasciculation or abnormal movements.  On sensory examination, 
there was a clear-cut decrease, but not total absence, of 
pain and temperature over the L5 and perhaps the S1 
dermatomes on the right side.  Deep tendon reflexes were 1+ 
in both knees and in the left ankle; in the right ankle the 
reflex was barely present to absent.  In the examiner's 
opinion, according to the report, there was a significant 
difference between the right and left ankle jerks.  The 
veteran's gait, station, and Romberg were normal, and he was 
able to stand on his toes and heels.  The report indicates an 
impression that the veteran's neurologic abnormalities were 
mild, and mainly confined to differences in ankle jerks and 
decreased sensation.  The examiner noted that these were 
suggestive of a mild radicular involvement in an individual 
who has constant low back pain.

In an undated statement, apparently received by VA in June 
2000, a private physician reported that an April 2000 
examination of the veteran had revealed tenderness and muscle 
spasms of the paravertebral musculature bilaterally, and 
tenderness upon digital palpation of the L4-L5 spinous 
processes.  Kemp's sign was positive bilaterally.  A Lasegue 
test was positive and demonstrated radicular pain along the 
sciatic nerve bilaterally.  Ely's test was positive on the 
right.  Patellar reflexes were slightly diminished 
bilaterally.  All lumbar range of motion tests were within 
normal physiological limits, although pain was elicited on 
all ranges of motion.  The veteran had mild difficulty 
walking on heels and toes.  The private physician indicated 
that any increase in the veteran's activity was not advised, 
and that an increase in activity could cause aggravation and 
symptoms to this area.

II.  Legal analysis


The veteran, by alleging increased low back and lower 
extremity impairment, has presented a well-grounded claim for 
an increased disability evaluation for his service-connected 
lumbar spine disc disease within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (contention by the claimant that the 
service-connected disorder had increased in severity renders 
a claim plausible and, therefore, well grounded).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  In this 
connection, it will be remembered that a person may be too 
disabled to engage in employment although he or she is up and 
about and fairly comfortable at home or upon limited 
activity. 

In evaluating disabilities of the musculoskeletal system, 
several general rating criteria must be considered.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The examination 
on which ratings are based must adequately portray the 
anatomical damage and the functional loss with respect to all 
these elements.  Functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.

In evaluating the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).  

Osseous abnormalities incident to trauma or disease, such as 
malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of convalescence, and progress of recovery with 
development of permanent residuals.  38 C.F.R. § 4.44 (1999).

38 C.F.R. § 4.45 provides that, as regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry is to be 
directed to these considerations:  (a) less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  The lumbar vertebrae are considered groups 
of minor joints, ratable on parity with major joints.

The severity of lumbar spine disc disease is ascertained, for 
VA rating purposes, by the application of specific rating 
criteria that are set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  Under these criteria, 
which are enumerated at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999), a 10 percent rating contemplates intervertebral 
disc syndrome that is productive of mild impairment.  A 20 
percent rating contemplates intervertebral disc syndrome that 
is productive of moderate impairment, with recurrent attacks, 
while a 40 percent rating is appropriate for intervertebral 
disc syndrome that is productive of severe impairment, with 
intermittent relief.  A 60 percent rating, which is the 
highest rating that can be awarded under the schedular 
criteria of Diagnostic Code 5293, is warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy and with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, and 
with little intermittent relief. 

Consideration is given to whether the veteran might have a 
higher evaluation under any other potentially applicable 
diagnostic code.  Although the same manifestations of 
disability may not be separately evaluated under more than 
one diagnostic code (38 C.F.R. § 4.14), if a higher rating is 
warranted under a different diagnostic code, that code may be 
applied.  

Limitation of motion is among the factors of disability 
contemplated under the veteran's currently-assigned 
Diagnostic Code 5293.  See VAOPGCPREC 36-97.  Limitation of 
motion of the lumbar spine without the factors of 
neurological involvement contemplated under Diagnostic Code 
5293 is rated under Diagnostic Code 5292.  That code provides 
a 10 percent rating for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating, which is the highest rating that can be 
awarded under Diagnostic Code 5292, for severe limitation of 
motion.  The veteran is already in receipt of a 40 percent 
disability rating for his service-connected lumbar spine 
disorder; it therefore follows that a disability rating in 
excess of that already in effect is not assignable under 
Diagnostic Code 5292.

Likewise, limitation of motion is one of the factors of 
disability contemplated under Diagnostic Code 5295, 
lumbosacral strain.  Under that code, slight subjective 
symptoms warrant a noncompensable evaluation.  Characteristic 
pain on motion warrants a 10 percent evaluation.  A 20 
percent evaluation contemplates muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating, which is the highest 
disability rating that can be assigned under Diagnostic Code 
5295, contemplates severe strain, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The veteran 
is currently in receipt of a 40 percent disability rating for 
his lumbar spine disorder, and a disability rating in excess 
of 40 percent is not assignable under Diagnostic Code 5295.

The medical evidence does not demonstrate that the veteran 
has ankylosis of the lumbar spine, so a rating under 
Diagnostic Code 5289, which pertains to lumbar spine 
ankylosis, would not be appropriate.

With regard to the criteria set forth in Diagnostic Code 
5293, the report of the most recent VA neurologic examination 
of the veteran's lumbar spine, which was conducted in October 
1999, shows that, while the veteran complained of low back 
pain that radiated to the posterior and lateral portions of 
the right thigh and calf, there were no muscle spasms or 
significant tenderness to palpation.  Straight leg raising 
was negative to 90 degrees, while on motor examination the 
lower extremities were found to be symmetrical, with normal 
muscle tone and strength and no atrophy, fasciculation or 
abnormal movements.  In addition, the report indicates an 
impression that the veteran's neurologic abnormalities were 
only mild in nature, and suggestive of only a mild radicular 
involvement in an individual who has constant low back pain.  
While this report does show that the veteran's intervertebral 
disc disorder was productive of some neurologic impairment, 
it does not show that any such impairment was pronounced in 
nature.  To the contrary, it shows that this impairment was 
deemed mild in degree.

Likewise, the report of the VA spine examination that was 
conducted in October 1999 indicates that the veteran's range 
of lumbar spine motion was only slightly compromised.  The 
report shows that flexion was accomplished to 40 degrees, 
extension to 15 degrees, and lateral bending to 25 degrees to 
both the right and left.  It also shows that, according to 
the examiner, normal range of motion for a man of the 
veteran's age was 50 degrees of flexion, 20 degrees of 
extension, and 25 degrees of lateral bending; that is, the 
veteran's lateral bending was of normal range, while his 
flexion and extension were limited by only 10 and 5 degrees, 
respectively.  The report notes an impression by the examiner 
that there was no objective evidence of organic pathology to 
explain the veteran's complaints of lower back pain.  In 
addition, the examiner found that the veteran had no 
measurable weakness in his lumbar spine, and noted that the 
fact that deep tendon reflexes in the knees or ankles could 
not be elicited was normal for some individuals and not 
indicative of sciatic neuropathy; he specifically stated, in 
fact, that the veteran's symptoms were not those of sciatic 
neuropathy.  It follows that, in the absence of sciatic 
neuropathy, and with only slightly decreased range of lumbar 
motion shown, the veteran's intervertebral disc disorder does 
not exhibit the persistent symptoms compatible with sciatic 
neuropathy that are requisite under Diagnostic Code 5293 for 
a 60 percent rating and which would be deemed manifestations 
of pronounced impairment.

The evidence prepared by private medical sources likewise 
does not provide a basis for the assignment of a 60 percent 
disability rating.  The report of a March 1999 MRI test, 
while noting the presence of a small central disc protrusion 
at L5-S1, also notes that this protrusion did not appear to 
be causing any neural impingement.  The undated statement 
from a private physician, referencing an April 2000 
examination, shows that there was some paravertebral muscle 
spasm and tenderness, and radicular pain along the sciatic 
nerve bilaterally, but also shows that patellar reflexes were 
only slightly diminished, and that all lumbar range of motion 
tests were within normal physiological limits, albeit with 
pain elicited on all ranges of motion.  While this statement 
cites the presence of muscle spasm, and radicular pain along 
the sciatic nerve, it must be balanced against the findings 
set forth in the October 1999 VA spine examination, wherein 
it was noted that the veteran's symptoms were not those of 
sciatic neuropathy, and that it was impossible to distinguish 
his symptomatology from the aging process.

Finally, the Board finds that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, whereby functional impairment must be 
considered by VA in ascertaining the appropriate level of 
disability compensation, do not furnish a basis for an 
increased disability rating in this case.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The manifestation of such 
impairment must be supported, according to 38 C.F.R. § 4.40, 
by adequate pathology.  Although the medical records show 
that the veteran complained of constant pain, these 
complaints were not substantiated by organic pathology 
elicited on examination.  In addition, while muscle spasms 
were observed on private examination in April 2000, the 
reports of the October 1999 VA examinations specifically note 
that there were no such spasms, or any other pathology that 
were considered manifestations of functional impairment.  To 
the contrary, the examiner who conducted the VA spine 
examination specifically found at that time that there was no 
objective evidence of organic pathology to explain the 
veteran's complaints of low back pain.  The examiner also 
commented that, while the veteran's functional ability could 
be compromised temporarily during acute flare-ups, he had no 
loss of motion due to weakness, fatigue or incoordination.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for intervertebral disc 
syndrome with minimal degenerative changes and lower 
extremity neurological abnormality.  His claim, accordingly, 
fails.



ORDER

An increased disability rating for intervertebral disc 
syndrome with minimal degenerative changes and lower 
extremity neurological abnormality (formerly low back pain), 
currently evaluated as 40 percent disabling, is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 

